Citation Nr: 0904827	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  00-11 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for allergic 
bronchitis with early emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from March 1956 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

This issue was previously before the Board in an April 2007 
decision and remand for additional notice. Such notice action 
has not been completed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2007, the Board previously remanded this issue for 
notification in compliance with the Court of Appeals for 
Veterans Claims (Court) decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006). By way of an April 2007 letter, the AMC 
attempted to comply with the Kent notification requirements, 
but failed to notify that a lack of a medical nexus opinion 
was the reason for the last prior final denial in September 
2000.    

The AMC/RO and the veteran are advised that the Board is 
obligated by law to ensure that the AMC/RO complies with its 
directives, as well as those of the appellate courts. It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary. Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance. Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

In order to comply with the Board's April 2007 remand, the 
RO/AMC must examine the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial. Thus, the 
RO/AMC must notify the veteran that his claim was last 
finally denied for lack of a medical nexus opinion linking 
any current allegric bronchitis disorder to an event, injury, 
or disease during active service. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will advise the veteran of 
what evidence would substantiate his 
petition to reopen the claim of service 
connection for allergic bronchitis with 
early emphysema, last denied in a 
September 2000 rating decision. Apart from 
other requirements applicable under the 
Veterans Claims Assistance Act (VCAA), the 
RO/AMC will comply with the Kent ruling, 
and advise the claimant of the evidence 
and information that is necessary to 
reopen the claims and the evidence and 
information that is necessary to establish 
his entitlement to the underlying claims 
for the benefits sought by the claimant. 
Specifically, the veteran will be notified 
that his claim was last finally denied in 
September 2000 due to lack of nexus 
opinion related any current allergic 
bronchitis disorder to an event, injury, 
or disease incurred during active service. 

2. After completion of the above, and any 
additional development of the evidence, 
the AMC/RO should review the record, to 
include all additional evidence, and 
readjudicate the claim. If any benefits 
sought remain denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




